378 S.E.2d 31 (1989)
324 N.C. 326
BROOKS DISTRIBUTING COMPANY, INC., Plaintiff,
v.
Jeffrey PUGH, Defendant.
BROOKS DISTRIBUTING COMPANY, INC., Plaintiff,
v.
Howard HELTON, Defendant.
No. 560A88.
Supreme Court of North Carolina.
April 5, 1989.
Maxwell, Martin, Freeman and Beason by James B. Maxwell and John C. Martin, Durham, for plaintiff-appellant.
Haywood, Denny, Miller, Johnson, Sessoms and Patrick by George W. Miller, Jr. and E. Elizabeth Lefler, Durham, for defendants-appellees.
PER CURIAM.
For the reasons stated in the dissenting opinion of Cozort, J., the decision of the Court of Appeals as to the defendant Helton is reversed. The case is remanded to the Court of Appeals for further remand to the Superior Court of Durham County.
REVERSED AND REMANDED.